      Case 1:19-cr-00838-PAE Document 20 Filed 05/06/20 Page 1 of 1
                                                 30 ROCKEFELLER PLAZA    AUSTIN          LONDON
                                                 NEW YORK, NEW YORK      BEIJING         MOSCOW
                                                 10112-4498              BRUSSELS        NEW YORK
                                                                         DALLAS          PALO ALTO
                                                 TEL +1 212.408.2500     DUBAI           RIYADH
                                                 FAX +1 212.408.2501     HONG KONG       SAN FRANCISCO
                                                 BakerBotts.com          HOUSTON         WASHINGTON




May 6, 2020

                                                                         Andrew M. Lankler
088199.0101                                                              TEL: 2124082516
                                                                         FAX: 2122592516
                                                                         andrew.lankler@bakerbotts.com
                                                                         Brendan F. Quigley
Hon. Paul A. Engelmayer                                                  TEL: 2124082520
                                                                         FAX: 2122592520
U.S. District Judge                                                      brendan.quigley@bakerbotts.com
Southern District of New York
40 Foley Square
New York, NY 10007

                   Re: United States v. Amit Agarwal, No. 19 Cr. 838 (PAE)

Dear Judge Engelmayer:

        We represent Amit Agarwal in this action.

         We write to request, with the consent of the government, that the status conference
scheduled for May 14 be adjourned to a time convenient to the Court during the week of July 13,
2020. The defense anticipates making a deferred prosecution application to the U.S. Attorney’s
Office by the end of next week, based on our review of the discovery and other factors. The
requested adjournment will allow time for the government to review that application. The defense
has no objection to excluding time under the Speedy Trial Act between now and the next
conference date.

                                            Respectfully submitted,

                                             /s/ Andrew M. Lankler
                                            Andrew M. Lankler
                                            Brendan F. Quigley
                                            212 408 2516/2520

                                            Attorneys for Amit Agarwal



AL/BQ
